DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 09/07/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure.  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “non-paired”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 09/07/21 have been fully considered but they are not persuasive.
The added limitations to claims 1 and 13 have raise new matters that were not disclose in the specification, as originally filed.
	Therefore, the Applicant’s argument is irrelevant and that the rejection remains the same.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 13, new subject matter, “non-paired”, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soar et al. (hereinafter “Soar”, US Pat No. 9,331,495).
As per claims 1, Soar disclosed a system for enabling wireless communication over an inductive link, comprising a portable computer (see at least fig. 4/no. 40 & fig. 5/no. 40, fig. 12/no. 120) having a memory (inherently) and a display (see fig. 12 /no. 120); wherein the portable computer is provided with a receiving unit (see at least fig. 4/no. 42) for receiving data from at least one wireless device over said inductive link (see fig. 4/no. 48, fig. 12, inductive link A) and a proximity detector (see fig. 4/no. 44 and fig. 5/no. 44) for detecting proximity of said at least one wireless device over said inductive link wherein processing of data sent from said wireless device is in said portable computer enabled by a signal indicating a detected proximity of said at least one wireless device, and wherein the portable computer is adapted to immediately display said processed data from any proximity-detected compatible 
As per claims 3 and 15, Soar further disclosed the portable computer includes a user interface (see at least fig. 12, the portable computer user interface) providing means for enabling a user to pair a proximity-detected wireless device with the portable computer for communicating with the wireless device within the range of the inductive link periodically or continuously (see at least 0014, 0082-0086).
As per claims 13, Soar disclosed a method for enabling at least one wireless device to communicate with a portable computer over an inductive link, the method comprising the steps of sending data from said at least one wireless device (see fig. 4/no. 60, fig. 5/no. 87, fig. 12, soldier’s equipment) over said inductive link (see fig. 4/no. 48, fig. 12, inductive link A) to a receiving unit (see at least fig. 4/no. 42) of said portable computer (see at least fig. 4/no. 40 & fig. 5/no. 40, fig. 12/no. 120); detecting, by a proximity detector (see fig. 4/no. 44 and fig. 5/no. 44) in said portable computer, over the inductive link, the proximity of the at least one wireless device to the portable computer; and processing by said portable computer and immediately displaying on a display of said portable computer said data in response to the detecting .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12, 16-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soar et al. (hereinafter “Soar”, US Pat No. 9,331,495).
As per claims 4 and 16, Soar does not specifically disclose the portable computer is adapted to allow pairing of the at least one wireless device with the portable computer when the time of the detected proximity falls within a period of time. However, such teaching to program or to configure to allow pairing when the time of the detected proximity falls within a period of time is obvious to one of ordinary skill in the art at the time of invention to incorporate such pairing method based upon requirement(s) and/or for safety purpose.
Regarding claims 5 and 17, Soar does not specifically disclose such pairing method to perform pairing of said at least one wireless device if at least one parameter from a list of parameters stored in the memory of said portable computer and relating to properties of said wireless device is selected. However, such teaching to program or to configure to allow pairing when the wireless device is of a particular type of device is obvious to one of ordinary skill in the art at the time of invention to incorporate such pairing method in order to pair device(s) as selected by the user.
Regarding claims 6 and 18, Soar does not specifically disclose such pairing method to pair a proximity-detected wireless device with said portable computer if a code identifying said at least one wireless device is stored in a list of prioritized devices in the memory of said portable computer. However, such is obvious to one of ordinary skill in the art at the time of invention to incorporate such pairing method in order to provide preference to pair priority device(s).

As per claims 8 and 20, as stated above in claim 7, Soar further disclosed the portable computer is a dive computer and includes a receiver unit (see at least fig. 4/ne. 41} capable of receiving sensor information from a pressure sensor over said inductive link, and a proximity detector (see at least fig. 4/no. 44) capable of sensing the proximity of Said pressure sensor over said inductive link,
As per claims 9 and 21, as stated above in claim 7, Soar further disclosed a transmitter unit (see fig. 4/no. 41 and fig. 5/no. 41) capable of transmitting an inductive excitation signal, a proximity detector (see fig. 4/no. 44) capable of sensing a response from a pressure sensor over an inductive link, indicating the proximity of said pressure sensor, and a receiver unit capable of receiving sensor (see fig. 4/no. 41 and fig. 5/no. 41) information from a pressure sensor over said inductive link.
Regarding claims 11-12 and 22-23, as stated above in claim 7, Soar disclose such wireless power and data transmission for use above and/or underwater (see 0011 & 0050) but not specifically disclosed such that the dive computer is adapted to allow proximity detection of a particular underwater device only above water or above and under water and to allow pairing of said pressure sensor only above water. However, such teaching to program or to configure to allow proximity detection of a particular underwater device only above water or above and under water and to allow 
 	As per claims 25-26, Soar does not explicitly disclose the displayed data is removed from the display when proximity is no longer detected. However, such is obvious when the portable computer is out of range/proximity, the portable computer is unable to receive data from the wireless device because the inductive link is disconnected (for ex, the portable computer display is blank or an error message is displayed).
Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims 1 and 13, the Applicant stated that, “Soar does not appear disclose immediately displaying data from a proximity detected compatible wireless device regardless of pairing status as in the claimed invention for at least the reason that Soar requires pairing in order to display any data”. In response to the applicant, as stated in specification [0020], “The improvement over previous solutions in usability is significant. The user is no longer required to start a pairing process using buttons or a menu system as the proximity detection can be always turned on: Also, the user is not required to identify the sensor by reading or comparing identification codes printed on the device. To pair e.g. a gas tank with a dive computer the user is only required to move the dive computer in close proximity to the sensor and to press a button to accept that the pairing is to be done.”. Therefore, the pairing process is required in order for the user to see relevant information (also see specification 0020). Therefore, the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edward Urban, can be reached at (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

November 3, 2021
/PABLO N TRAN/Primary Examiner, Art Unit 2649